           Case 7:21-cv-00465-LSC Document 37 Filed 04/27/21 Page 1 of 3               FILED
                                                                              2021 Apr-27 PM 06:36
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

WEST VIRGINIA, et al.,                   )
                                         )
                         Plaintiffs,     )
v.                                       )
                                         ) Case No.:
U.S. DEPARTMENT OF THE                   )
TREASURY, et al.,                        ) 7:21-cv-00465-LSC
                                         )
                      Defendants.        )
                                         )

       APPLICATION TO APPEAR PRO HAC VICE ON BEHALF OF
     AMICUS CURIAE NATIONAL TAXPAYERS UNION FOUNDATION

      1.       My full name is Joseph D. Henchman. In accordance with this Court’s

Local Rule 83.1(b), I apply to appear and participate as counsel in the above-

captioned case on behalf of proposed amicus curiae National Taxpayers Union

Foundation.

      2.       I am an attorney at National Taxpayers Union Foundation. My

residential address is 415 W Street N.E. #A, Washington, DC 20002. My office

address is 122 C Street N.W., Suite 650, Washington, DC 20001. My telephone

number is (202) 766-5019 and my email address is jbh@ntu.org.

      3.       I am a member of the Maryland state bar (No. 0712110344, admitted

December 11, 2007), the District of Columbia bar (No. 985625, admitted January 1,

2009), the New York state bar (No. 5436894, admitted June 22, 2016), the U.S.
           Case 7:21-cv-00465-LSC Document 37 Filed 04/27/21 Page 2 of 3




District Court for the District of Maryland (No. 21711, admitted March 12, 2021),

the U.S. Court of Appeals for the D.C. Circuit (No. 3276006, admitted April 5,

2018), the U.S. Court of Appeals for the Sixth Circuit (admitted January 22, 2021),

and the U.S. Supreme Court (No. 279817, admitted May 23, 2011).

      4.       I am in good standing and eligible to practice in all of the above-

mentioned courts.

      5.       David I. Schoen, an attorney at Schoen Law Firm, is a member of the

bar of this Court. His address is 2800 Zelda Road, Suite 100-6, Montgomery,

Alabama 36106. His telephone number is (334) 395-6611 and his email address is

schoenlawfirm@gmail.com. He will serve the role of local counsel for amicus curiae

National Taxpayers Union Foundation and his written consent to that role is attached

to this application.

      I declare under penalty of perjury that the above is true and correct to the best

of my knowledge.

      Executed on April 27, 2021

                                         Respectfully Submitted,

                                         /s/ Joseph D. Henchman
                                         Joseph D. Henchman
                                         NATIONAL TAXPAYERS UNION
                                         FOUNDATION
                                         122 C Street N.W., Suite 650
                                         Washington, DC 20001
                                         Telephone: 202.766.5019
                                         Email: jbh@ntu.org
        Case 7:21-cv-00465-LSC Document 37 Filed 04/27/21 Page 3 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

WEST VIRGINIA, et al.,                 )
                                       )
                        Plaintiffs,    )
v.                                     )
                                       ) Case No.:
U.S. DEPARTMENT OF THE                 )
TREASURY, et al.,                      ) 7:21-cv-00465-LSC
                                       )
                   Defendants.         )
                                       )

                  DECLARATION OF DAVID I. SCHOEN

      I am a member in good standing of the bar of this Court. In accordance with

this Court’s Local Rule 83.1(b), I consent to the applicant Joseph D. Henchman

designating me as local counsel for the National Taxpayers Union Foundation.

Dated: April 27, 2021


                                      Respectfully Submitted,
                                      /s/ David I. Schoen
                                      David I. Schoen
                                      SCHOEN LAW FIRM
                                      2800 Zelda Road, Suite 100-6
                                      Montgomery, AL 36106
                                      Telephone: 334.395.6611
                                      Email: schoenlawfirm@gmail.com
